        Case 7:19-cr-00018-EKD Document 28-1 Filed 08/18/20 Page 1 of 2 Pageid#: 128
  BECL2 535.03 *                INMATE PROFILE                *    08-04-2020
PAGE 001                                                           12:03:43
             22328-084            REG
REGNO: 22328-084                   FUNCTION: PRT DOB/AGE.:            / 26
NAME.: VO, LINDA                                 R/S/ETH.: A/F/O     WALSH: NO
RSP..: HAF-HAZELTON FCI                          MILEAGE.: 164 MILES
PHONE: 304-379-1500        FAX: 304-379-1531
 PROJ REL METHOD: GOOD CONDUCT TIME RELEASE      FBI NO..:
 PROJ REL DATE..: 07-02-2028                     INS NO..:
 PAR ELIG DATE..: N/A                            SSN.....:
 PAR HEAR DATE..:                 PSYCH: NO      DETAINER: NO        CMC..: NO
OFFN/CHG RMKS: DVAW719CR000018-001/21:846 CONSPIRACY TO POSS WITD 50GM OR MOR
OFFN/CHG RMKS: METHAMPHETAMINE;21:841 PWITD A CONTROLL SUBST/138MOS/5YR SRT
  FACL CATEGORY   - - - - - CURRENT ASSIGNMENT - - - - - - EFF DATE TIME
  HAF ADM-REL     A-DES      DESIGNATED, AT ASSIGNED FACIL 07-16-2019 1832
  HAF CARE LEVEL CARE1       HEALTHY OR SIMPLE CHRONIC CARE 07-19-2019 0634
  HAF CARE LEVEL CARE1-MH                                   07-18-2019 0832
  HAF COR COUNSL W CCC J2    F VANKIRK, 5542                07-16-2019 1832
  HAF CASE MGT    BIR CERT N BIRTH CERTIFICATE - NO         07-27-2019 0842
  HAF CASE MGT    DEPEND N   DEPENDENTS UNDER 21 - NO       07-27-2019 0842
  HAF CASE MGT    PHOTO ID N PHOTO ID - NO                  07-27-2019 0842
  HAF CASE MGT    RPP NEEDS RELEASE PREP PGM NEEDS          07-27-2019 0832
  HAF CASE MGT    RPP UNT C RELEASE PREP UNIT PGM COMPLETE 07-27-2019 0832
  HAF CASE MGT    SSN CARD N SOCIAL SECURITY CARD - NO      07-27-2019 0842
  HAF CASE MGT    VET P/S N PARENT/SPOUSE VETERAN - NO      07-27-2019 0842
  HAF CASE MGT    VETERAN N VETERAN - NO                    07-27-2019 0842
  HAF CASE MGT    V94 CDA913 V94 CURR DRG TRAF ON/AFT 91394 07-27-2019 0832
  HAF CASE MGT    WA NO HIST NO WALSH ACT OFFENSE HISTORY   06-13-2019 1340
  HAF CASEWORKER W CSW J2    C CRUTCHMAN, EXT 5543          07-16-2019 1832
  HAF CUSTODY     IN         IN CUSTODY                     06-13-2019 1339
  HAF DRUG PGMS ED PART R DRUG EDUCATION PARTICIPNT-REQD 07-28-2020 1507
  HAF DESIG/SENT FOXTROT     TEAM FOXTROT                   06-13-2019 1340
  HAF DESIG/SENT FVAW YES    FVAW-FULLY COMPLIED W/JUD REC 06-14-2019 1102
  HAF EDUCATION GED0730 A ADV GED:0730-900 R123 (M-F)       12-02-2019 0001
  HAF EDUCATION SFFBSCMATH ACE: BASIC MATH                  02-18-2020 1819
  HAF EDUC INFO ESL HAS      ENGLISH PROFICIENT             07-19-2019 0927
  HAF EDUC INFO GED EN       ENROLL GED NON-PROMOTABLE      07-19-2019 0927
  HAF FIN RESP    PART       FINANC RESP-PARTICIPATES       02-12-2020 1350
  HAF FIRST STEP FTC ELIG    FTC-ELIGIBLE - REVIEWED        12-07-2019 1226
  HAF FIRST STEP N-DYSLEX N                                 07-23-2020 1357
  HAF FIRST STEP N-WORK Y    NEED - WORK YES                07-23-2020 1357
  HAF FIRST STEP R-HI        HIGH RISK RECIDIVISM LEVEL     07-10-2020 1158
  HAF LEVEL       LOW        SECURITY CLASSIFICATION LOW    06-13-2019 1456
  HAF MED DY ST MED HOLD     MEDICAL HOLD - DO NOT TRANSFER 03-06-2020 1145
  HAF MED DY ST REG DUTY     NO MEDICAL RESTR--REGULAR DUTY 07-19-2019 0742
  HAF MED DY ST YES F/S      CLEARED FOR FOOD SERVICE       07-19-2019 0745
  HAF PGM REVIEW DEC         DECEMBER PROGRAM REVIEW        12-01-2020 1355
  HAF PSYCH TRMT RSW WAIT    RESOLVE WORKSHOP WAITING       07-29-2019 0804
  HAF QUARTERS    J14-227U   HOUSE J/RANGE 14/BED 227U      03-30-2020 1202
  HAF RELIGION    PROTESTANT PROTESTANT                     02-20-2020 1149
  HAF UNIT        J          J. HANSON, EXT 5547            07-16-2019 1832
  HAF WAITNG LST DYS CMP                                    01-10-2020 0857
  HAF WRK DETAIL W J2 ORD    SFF J2 UNIT ORDERLY            03-17-2020 1424

G0002         MORE PAGES TO FOLLOW . . .




                                                                               Ex. A
        Case 7:19-cr-00018-EKD Document 28-1 Filed 08/18/20 Page 2 of 2 Pageid#: 129
  BECL2 535.03 *                INMATE PROFILE               *     08-04-2020
PAGE 002 OF 002                                                    12:03:43
             22328-084            REG
REGNO: 22328-084                   FUNCTION: PRT DOB/AGE.:            / 26
NAME.: VO, LINDA                                 R/S/ETH.: A/F/O     WALSH: NO
RSP..: HAF-HAZELTON FCI                          MILEAGE.: 164 MILES
PHONE: 304-379-1500        FAX: 304-379-1531
  FACL CATEGORY   - - - - - CURRENT ASSIGNMENT - - - - - - EFF DATE TIME
  HAF WASPB       GR FOND P GR FOUNDATION PART              03-11-2020 1411
  HAF WASPB       GR WIWP W GR WOMN IN WRKPLCE WAIT         01-28-2020 1439
  HAF WASPB       PAR ONEP   PHASE ONE PART                 04-28-2020 1153




G0000         TRANSACTION SUCCESSFULLY COMPLETED
